Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 6-9 and new claims 10-20) in the reply filed on 9/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.

Specification
Cited prior art, PCT/US2016/0175509 in paragraphs [0002]-[0003] of the specification does not exist.  
Appropriate correction is required to cite proper application number.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 01./65463 A2 (hereinafter “Gambro”).
 discloses:								An automated apheresis system for processing blood or blood products including a programmable controller with an interactive display screen for displaying information and receiving operator input, the controller configured to: (abstract, Fig. 1A, Fig. 1C: the blood component collection system processes (collects) blood):
a) display on the screen of the apheresis device an initial list of parameters that    are entered into the programmable controller by the operator and measured and/or calculated by the system for a specified blood processing procedure; (Figure 3E, page 49 first full paragraph: when the operator selects a procedure in the list, the parameters for the selected procedure are shown);
b) permit the operator to select from the initial list the parameters that are to populate the display screen during performance of the procedure;
c) permit the operator to indicate a format in which the selected parameters are  to be presented on the display screen (page 58 paragraph 2: the user can select the sort order of the parameters and thus the format of presentation);
d) save the parameters that are entered into the programmable controller by the operator and measured and/or calculated by the system during performance of the procedure; and
e) transfer the saved parameters to a procedure record form upon conclusion of the procedure (page 58 last paragraph - page 59 paragraph 1: reports are generated from data collected during the run).
The controller configured to permit the operator to select from the initial list the parameters that are to populate the display screen during performance of the procedure e.g. step (b) are well-known in the art and would have been obvious to a person of ordinary skill in the art as Gambro teaches that the controller configured to display on the screen an 
Regarding claim 7, assigning a different number to each selected parameter would have been obvious to a person of ordinary skill in the art for displaying number ordered fashion to simplify the display format as shown in Figure 3E of Gambro.
Regarding claim 8, see initial parameter including volume of platelet, plasma, red blood cell (RBC) and time (see Figure 3E).
Regarding claim 9, see the blood processing procedure including an initial list of parameters including procedure time (see Figure 3F).					Regarding claim 10, see a plurality of blood processing procedures (see Figure 3E).	Regarding claim 11, see an image of a procedure record form used by an institution of the operator (see Figure 6D).
Regarding claim 12, see a plurality of different blood processing procedures and automatic identification of the blood processing procedures (see Figures 3E, 5A).
Regarding claim 13, see a bar code reader (see page 29, paragraph 2).
Regarding claim 14, see a plurality of stages with initial list of parameters (see Figure 5B).
Regarding claim 15, see display of pre-programmed parameters (see Figure 5B).
Regarding claim 16, touch screen is well-known in the art and would have been obvious to a person of ordinary skill in the art.  Gambro teaches display monitor and screen (200) as known in the art (see page 17, last paragraph).
Regarding claims 17-18, see saved image of the display screen (Figure 6M).

Regarding claim 20, see the display of selected parameters before, during after the performance of the procedure (see Figure 6M).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0093503 A1 teaches a system for controlling medical instruments (see Figures 1-3).
US 2014/0069868 A1 teaches a method for automated blood prime (see Figures 6-7).
US 2015/0115180 A1 teaches a method and apparatus to verify correct replacement fluid in a therapeutic exchange procedure (see Figures 4-5).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        



JK
9/13/21